In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana

             _________________________

                  No. 06-12-00080-CV
            ______________________________


               SCOTT D. MARTIN, Appellant

                              V.

MARTIN RESOURCE MANAGEMENT CORPORATION, Appellee



       On Appeal from the County Court at Law No. 2
                   Gregg County, Texas
            Trial Court No. 2010-1020-CCL2




         Before Morriss, C.J., Carter and Moseley, JJ.
           Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Appellant, Scott D. Martin, and appellee, Martin Resource Management Corporation,

have filed with this Court a joint motion to vacate the trial court’s final judgment and remand the

case to the trial court. The parties represent to this Court that they have reached a full and final

settlement. In such a case, no real controversy exists, and in the absence of a controversy, the

appeal is moot.

       We grant the motion. We set aside, without regard to the merits, the judgment of the trial

court and remand the case to the trial court for rendition of judgment in accordance with the

agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Pursuant to their agreement, the cost of the

appellate record is to be borne by appellant, and all other costs of appeal are to be assessed to the

party incurring same.




                                              Jack Carter
                                              Justice

Date Submitted:         October 9, 2012
Date Decided:           October 10, 2012




                                                 2